Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office action on the Merits from the examiner in charge of this application.
Claim Objections
Claims 1-11 are objected to because of the following informalities: (i) Claim 1, line 8, “an recessed” should be “a recess”, (ii) Claim 1, line 11, “in lock position” should be “in the lock position”, (iii) Claim 1, line 13, “in release” should be “in the release”, (iv) Claim 3, line 2, “the pedestal leg one direction when the release mechanism is in lock” should be “the pedestal leg in one direction when the release mechanism is in the lock”, (v) Claim 4, line 3, “into release position” should be “into the release position”, (vi) Claim 5, line 2, “to locking position” should be “to the lock position”, (vii) Claim 11, line 3, “in locked position” should be “in the lock position”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 each recites the limitation "the release lever" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It should be “the release mechanism”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over USP 6588717 to Carnahan et al (hereinafter Carnahan) in view of USP 5826850 to Goldsmith and EP 1192874 to Jehle et al (hereinafter Jehle).
Carnahan discloses (Claim 1). A locking pedestal leg assembly comprising (such as shown in Figs. 6-9): a pedestal leg 1 having a top end, and a bottom end and a Claim 3). The locking pedestal leg assembly of claim 1, wherein the teeth 702 are slanted to allow rotational movement of the pedestal leg one direction when the release mechanism is in lock position; (Claim 4). The locking pedestal leg assembly of claim 1, wherein the release mechanism/lever includes a release tab 602 that protrudes through a top surface of the floor base 2 and is accessible from above the floor base to move the release lever into the release position; (Claim 5). The locking pedestal leg assembly of claim 1, wherein the release mechanism/lever includes a biasing mechanism (col. 7, line 66: “a spring”) to bias the release lever to the lock position (col. 7, line 64- col. 8, line 2); (Claim 6). The locking pedestal leg assembly of claim 1, wherein the pedestal leg 1 is hollow; (Claim 7). The locking pedestal leg assembly of claim 1, wherein the pedestal leg is generally cylindrical; (Claim 8). The locking pedestal leg assembly of claim 1, wherein the leg 1 includes an end cap 601,3 positioned at the bottom end; (Claim 9).  The locking pedestal leg assembly of claim 1, wherein the bolt comprises a threaded shaft.
Claim 1 of a connecting bolt extending from a bottom end of the pedestal leg, wherein the connecting bolt is in threaded engagement with the leg; (ii) Claim 1 of a slot in a bottom surface of the recessed portion to receive the bolt therein; (iii) Claim 2; (iv) Claim 8 of wherein the end cap includes the teeth and a threaded opening to receive the bolt; (v) Claim 9 of wherein the bolt comprises a T-bolt having a head having two flat edges and extending beyond the profile of the shaft; (vi) Claim 10.
Regarding (i), (iii) and (iv), Goldsmith discloses a locking pedestal leg assembly comprising (such as shown in Figs. 2-4): a pedestal leg 12 having a top end 14, a bottom end 16 and a sidewall extending therebetween; (iii) Claim 2 of a plurality of teeth 26 positioned around an outer sidewall surface of the leg; (i) Claim 1 of a connecting bolt 40 extending from a bottom end of the pedestal leg, wherein the connecting bolt 40 is in threaded engagement with the leg; an end cap 20 positioned at the bottom end, (iv) Claim 8 of wherein the end cap 20 includes the teeth 26 and a threaded opening to receive the bolt 40.
Regarding (ii), (v) and (vi), Jehle discloses a connecting bolt 11, a base 10,13 having a recessed portion, (ii) Claim 1 of a slot in a surface of the recessed portion to receive the bolt 11 therein; (v) Claim 9 of wherein the bolt 11 comprises a T-bolt having a shaft and a head having two flat edges and extending beyond the profile of the shaft;  (vi) Claim 10 of wherein the base includes a hard stop (slot of 10,13) configured to restrict rotation of the bolt 11 when the bolt is inserted through the slot.
Therefore, it would have been obvious and well within the level of one skilled in the art ,in view of Goldsmith and Jehle, to modify Carnahan to comprise the limitations Claim 1 of a connecting bolt extending from a bottom end of the pedestal leg, wherein the connecting bolt is in threaded engagement with the leg; (ii) Claim 1 of a slot in a bottom surface of the recessed portion to receive the bolt therein; (iii) Claim 2 of wherein the teeth are positioned around an outer sidewall surface of the leg; (iv) Claim 8 of wherein the end cap includes the teeth and a threaded opening to receive the bolt; (v) Claim 9 of wherein the bolt comprises a T-bolt having a head having two flat edges and extending beyond the profile of the shaft; (vi) Claim 10 of wherein the floor base includes a hard stop configured to restrict rotation of the bolt when the bolt is inserted through the slot in order to increase the overall versatility of the locking pedestal leg assembly.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Carnahan, as modified, as applied to claim 1 above, and further in view of US 2011/0097928 to Burris et al (hereinafter Burris).
  Carnahan, as modified, discloses all the elements as discussed above except for the limitations in Claim 11.
However, Burris shows that it is well-known in the art to provide a release mechanism, which can prevent rotation in either one direction or in both clockwise and counterclockwise directions when in the lock position.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Burris, to modify Carnahan, as modified, to include the limitations in Claim 11 of wherein the release mechanism is configured to prevent rotation of the leg in both clockwise and counterclockwise directions when in locked position in order to increase the overall versatility of the locking pedestal leg assembly.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and all show structures similar to various elements of applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






HVT
September 9, 2021


/HANH V TRAN/Primary Examiner, Art Unit 3637